     5:19-cv-02119-DCC         Date Filed 03/29/21   Entry Number 71      Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               ORANGEBURG DIVISION

William Kevin Crawford,                   )      Case No. 5:19-cv-02119-DCC
                                          )
                      Plaintiff,          )
                                          )
v.                                        )                  ORDER
                                          )
                                          )
Officer S. Wilson, J. Howard, Tory Ervin, )
                                          )
                      Defendants. 1       )
________________________________ )

       This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF Nos. 1, 16. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United

States Magistrate Judge Kaymani D. West for pre-trial proceedings and a Report and

Recommendation (“Report”).       On November 5, 2020, Defendants filed a motion for

summary judgment. ECF No. 59. The Magistrate Judge issued an order pursuant to

Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), advising Plaintiff of the summary

judgment/dismissal procedure and the possible consequences if he failed to respond

adequately. ECF No. 60. Despite this explanation, Plaintiff has not responded to the

motion.




       1   This caption represents the current Defendants.
     5:19-cv-02119-DCC        Date Filed 03/29/21     Entry Number 71      Page 2 of 3




       On February 5, 2021, the Magistrate Judge issued a Report recommending that

this case be dismissed pursuant to Federal Rule of Civil Procedure 41(b) for failure to

prosecute. ECF No. 67. The Magistrate Judge advised Plaintiff of the procedures and

requirements for filing objections to the Report and the serious consequences if he failed

to do so. Plaintiff did not file objections to the Report and the time to do so has lapsed. 2

       The Magistrate Judge makes only a recommendation to this Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, Plaintiff has not objected to the Magistrate Judge’s Report.

Accordingly, after considering the record in this case, the applicable law, and the Report




       2 The Court notes that the Roseboro Order and the Report were returned as
undeliverable. ECF Nos. 65, 70. While Plaintiff has updated his address in this action
before, he has not provided an address where he currently receives mail.
     5:19-cv-02119-DCC        Date Filed 03/29/21      Entry Number 71   Page 3 of 3




of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge. This action is DISMISSED without prejudice

pursuant to Federal Rule of Civil Procedure 41(b). 3

      IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
March 29, 2021
Spartanburg, South Carolina




      3   The motion for summary judgment [59] is FOUND as MOOT.
